Citation Nr: 1101631	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  04-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depressive disorder, not otherwise specified, 
with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's claim for service connection 
for a psychiatric disability.

In June 2007, the Veteran testified at a Board videoconference 
hearing held at the local VA office.  In correspondence dated 
December 2007, the Veteran indicated he did not want a new 
hearing after being notified that the Veterans Law Judge who 
conducted his June 2007 hearing was no longer employed by the 
Board.

In August 2007, April 2008, and June 2010, the Board remanded 
this case for additional development.  At the time of the June 
2010 remand, the Board also remanded an appealed claim of service 
connection for a respiratory disability.  Subsequently the RO 
granted service connection for a respiratory disability in a 
September 2010 rating decision; thus that claim is no longer 
before the Board.

The procedural history of this claim shows that VA has at 
different times addressed the claimed psychiatric disorder as 
different specific psychiatric disorders including nervous 
disorder and post-traumatic stress disorder (PTSD).  Nonetheless, 
as reflected in the issue above, a claim for a specific 
psychiatric disability encompasses a claim in general for any 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, depressive 
disorder, not otherwise specified, with anxiety, had its onset in 
service.


CONCLUSION OF LAW

A depressive disorder, not otherwise specified, with anxiety, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a 
depressive disorder, not otherwise specified, with anxiety, which 
represents a complete grant of the benefit sought on appeal.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, then such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  
There is no evidence of a psychosis in this case.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Further, the Federal Circuit held in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Id. at 1336.  As a finder of fact, however, the 
Board may weigh the absence of contemporaneous records when 
assessing the credibility of the lay evidence.  As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir.1996).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service connection for the psychiatric disorder PTSD requires: 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)); a link, established by medical 
evidence, between the Veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether the Veteran 
"engaged in combat with the enemy." See Gaines v. West, 11 Vet. 
App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressor(s) is related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to the actual occurrence, and no further 
development or corroborative evidence will be necessary, provided 
that the testimony is found to be satisfactory and consistent 
with his circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f).

The Veteran's DD Form 214 does not reflect that the Veteran was 
ever engaged in combat with the enemy or that he served in 
Vietnam during that war.  That record does show, however, that 
the Veteran's military occupational specialty was fire protection 
specialist.  

In support of this claim, the Veteran essentially asserts that 
service connection is warranted for psychiatric disability 
because he has had a continuity of psychiatric symptoms since 
service and is currently diagnosed as having a psychiatric 
disorder.  He has attributed his psychiatric symptomatology to 
stressful experiences in service in his role as a fire protection 
specialist, and due to stress due to his stomach ulcer.  Notably, 
he reported during VA treatment in July 2005 that he had some 
physical problems in service including ulcer, but could not go 
for treatment because the sergeants told him if he went to the 
medic more than two times in two months, he would be sent to 
Vietnam.  He reported that all of this caused a great deal of 
stress while in service. 

Service treatment records show no indications of any psychiatric 
condition, or of any injury or other symptoms referable to any 
currently claimed psychiatric disorder, except that these records 
do show that the Veteran was seen and treated more than once for 
stomach pain symptoms.  

VA and private treatment records dated from 1988 to June 2009 
show treatment for various complaints and conditions, including 
for stomach ulcers and psychiatric symptomatology.  These medical 
records include various psychiatric diagnoses including non-
combat PTSD, depression and major depressive disorder, and 
alcohol dependence.

During a July 2009 VA examination for PTSD, the Veteran reported 
that during service he was a fireman, which required him to work 
in fiery pits during training, and he was exposed to high-volume 
jet noise at the end of runways.  After examination, the report 
contains an Axis I diagnosis of depressive disorder, not 
otherwise specified, with anxiety; and alcohol dependence.  

The examiner concluded with the following comments.  The 
Veteran's history included recurrent indications of anxious 
depression, alcohol abuse or dependence, and treatment for these 
symptomatologies.  The examiner did not find the reports of 
traumatic stressors to be compelling.  In this regard the 
examiner found the reported experiences to be routine components 
of the Veteran's past service placement, rather than unexpected 
tragedies or incursions.  The examiner opined that the Veteran 
could have declined participation or been disqualified from such 
duties in response to any showing of significant clinical 
symptoms; and this did not happen.  The examiner opined that the 
extent to which the Veteran's symptoms of anxious depression 
resulted from past experiences or from chronic alcohol dependence 
was unclear.  The examiner indicated that he could not opine as 
to whether the Veteran's nervous condition started in service. 

A June 2010 addendum to the July 2009 VA examination shows that 
the examiner was requested to provide an opinion regarding the 
extent to which the Veteran's service-connected duodenal ulcer 
caused or exacerbated anxious depression.  In response, the 
examiner initially stated that he could not assert that the 
depressive symptoms began as a direct result of military service.  
With respect to the question of whether the service-connected 
duodenal ulcer was an etiological agent, the examiner noted that 
a 2005 VA medical report included diagnoses of PTSD, depression, 
alcohol dependence; and a reference to stomach ulcers on Axis 
III.  The examiner noted that the inclusion of stomach ulcers on 
Axis III suggested that the provider associated with the 2005 VA 
medical report was convinced that the gastrointestinal condition 
aggravated the depressive symptoms.  

In this regard, the June 2010 addendum states that the Veteran 
had not identified the ulcer as a primary source of depression 
during the present interview and that the protracted discussion 
of possible traumatic stressors during service suggested the 
Veteran did not believe the stomach complications represented the 
primary cause of his depression.  Instead, the examiner 
essentially reported that the Veteran's psychiatric disability 
was related, at least in part, to his service-connected 
gastrointestinal disability.

As reflected in the transcript of a June 2007 Board video-
conference hearing, the Veteran has testified as to 
psychologically stressful conditions he experienced as a fire 
fighter during service.  He also testified then indicating that 
while in service away from home, he was under a great deal of 
psychological stress due to personal problems of his family 
caused by his alcoholic father in the Veteran's absence from 
home. 

The Veteran's statements relative to his experience in service in 
the role of fire fighter are satisfactory and consistent with the 
circumstances and conditions of that type of service.  Thus, the 
Board finds his lay testimony both competent and credible 
regarding these reported stressful conditions in service.  
Further, he reports that he has had continued psychiatric 
problems since service, which involved stressful experiences due 
both to his role as a fireman and the contemporaneous family 
problems.  He has also implicated his service-connected duodenal 
ulcer as a cause of stress resulting in his psychiatric disorder 
.  

There is competent evidence linking the psychiatric disability to 
his ulcer.  The report of a June 2010 addendum to the July 2009 
VA examination shows that the examiner opined that the Veteran's 
depressive state was caused, at least in part, from the service-
connected duodenal ulcer.  Moreover, the Veteran has credibly 
testified that he had related symptoms since service.  Based on 
the foregoing, the Board finds that the evidence is at least in 
relative equipoise as to whether an acquired psychiatric disorder 
is related to service or was caused by a service-connected 
disability.  Thus, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
depressive disorder, not otherwise specified, with anxiety, is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for depressive disorder, not otherwise 
specified, with anxiety, is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


